In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of abandonment, the father appeals from an order of the Family Court, Suffolk County (Pach, J.), entered March 23, 2001, which, after a hearing, found that he had abandoned the child and terminated his parental rights.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly determined that there was clear and convincing evidence of the appellant father’s abandonment of his child based on his failure to visit the child or communicate with the petitioner agency during the six-month pe*460riod before the filing of the petition (see Social Services Law § 384-b [4] [b]; [5] [a]). The father did not establish that he was unable to contact either the child or the agency, or that he was discouraged by the agency from making contact (see Matter of Catholic Child Care Socy. of Diocese of Brooklyn, 112 AD2d 1039, 1040; Matter of Anthony M., 195 AD2d 315). Santucci, J.P., S. Miller, Goldstein and Townes, JJ., concur.